  Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 1 of 9 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

                                                      )
CORENA NASH,                                          )
8407 Silver Brush                                     )
San Antonio, Texas 78254                              )
                                                      )
Plaintiff,                                            )
                                                      )
                                                      )       Case No.
                                                      )
INVERNESS TECHNOLOGIES, INC.                          )
Serve: Patricia Fenton Kevit                          )
8941 Mountain Ash Drive                               )
Springfield, Virginia 22153                           )
                                                      )
Defendant.                                            )
                                                      )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Corena Nash, by and through her undersigned counsel, hereby brings this

 claim for sex discrimination in violation of Title VII of the Civil Rights Act, 42 U.S.C. §

 2000e-2(a), and retaliation in violation of 42 U.S.C. § 2000e-3(a) against Defendant

 Inverness Technologies, Inc.

                                  PARTIES & JURISDICTION

         1.     Corena Nash is an individual resident of the State of Texas and resides at

 8407 Silver Brush, San Antonio, Texas 78254.

         2.     Inverness Technologies, Inc. (“Inverness”) is a corporation formed under the

 laws of the Commonwealth of Virginia with its principal office located at 7619 Little River

 Turnpike, Suite 430, Annandale, Virginia 22003.

         3.      Jurisdiction is proper in this Court pursuant to 42 U.S.C. § 2000e-16(c) and 28

 U.S.C. § 1331 relating to “any civil action or proceeding arising under any Act of Congress

                                                 1
 Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 2 of 9 PageID# 2



regulating commerce.”

        4.      Venue is proper in this Court under 28 U.S.C. § 1391(b) (1) as Defendant

resides in this jurisdiction.

        5.      Ms. Nash filed a formal complaint of discrimination with the Bureau’s Equal

Employment Opportunity Office (“EEO Office”) on June 28, 2018 alleging discrimination on

the basis of her gender and retaliation. The EEO Office issued Ms. Nash a Right to Sue letter,

which was received by her on April 2, 2019. Fewer than 90 days have passed since she

received the letter. Accordingly, Ms. Nash exhausted her administrative remedies and may

pursue her claims in this Court.

                                                   FACTS

        6.      Ms. Nash is an experienced government contractor who began working in

Kuwait on a Transition Assistance Program (“TAP”) XXI contract (the “Contract”) on

February 1, 2017. Ms. Nash was originally employed by Serco, Inc. (“Serco”), a

subcontractor of Inverness, until August 2017 when Inverness terminated Serco and hired

Ms. Nash and some other Serco employees directly. Among the Serco employees hired by

Inverness were Maria Cecilia Stephens and Stanley Paynter. Ms. Stephens was employed as

a career counselor, Mr. Paynter as a financial counselor, and Ms. Nash as a contract

installation manager.

        7.      Ms. Nash consistently received positive feedback and commendations from

the military customer.

        8.      Ms. Nash reported to Jim Springle while employed by Inverness.

        9.      During her employment with Serco, Ms. Nash was entitled to housing per her

international agreement that was paid as an addition directly in her salary. The pay increase



                                               2
 Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 3 of 9 PageID# 3



was called a “provision.”

       10.     When Inverness hired Ms. Nash, Ms. Nash was told by Mr. Springle that she

would receive the same benefits provided for in her International Agreement with Serco,

which included the housing accommodation. However, when Ms. Nash received her

International Agreement from Inverness, there was no term providing for the housing

allowance. Ms. Nash’s colleague Mr. Paynter, however, did receive such an allowance.

       11.     Ms. Nash inquired about her housing allowance in a series of emails with Mr.

Springle in August of 2017. Mr. Springle responded to Ms. Nash by making sexist inquiries

regarding Ms. Nash’s husband, who was also a contractor in Kuwait. Specifically, Mr.

Springle asked Ms. Nash whether her husband was receiving a housing allowance through

his own employment. There was no legitimate basis for that inquiry as Ms. Nash’s

entitlement to a housing allowance was not based on her marital status or sex.

       12.     Ms. Nash’s male co-worker, Mr. Paynter, was never questioned about his

marital status or his wife’s employment, even though his wife was also living in Kuwait with

him.

       13.     Mr. Springle pursued his discriminatory inquiry further by demanding that

Ms. Nash provide him a copy of her husband’s contract. Ms. Nash, of course, refused to

comply with the discriminatory request and informed Mr. Springle that placing an extra-

contractual condition on her contracted-for employment benefits, based on her marital status,

was sex discrimination. Mr. Springle refused to meaningfully respond to Ms. Nash’s claim

of discrimination. Accordingly, in accordance with company procedures she elevated her

claim to Crystal Vega, the deputy program manager, on August 31. Ms. Vega took no

action on the claim and refused to remedy the discriminatory treatment and provide the



                                               3
 Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 4 of 9 PageID# 4



housing allowance.

       14.     After Ms. Nash complained about the discriminatory treatment, Mr. Springle

became hostile toward Ms. Nash, became overly and unfairly critical of her work, and

became cold and abrasive to her.

       15.     The hostile treatment got worse on September 21, 2017 when Ms. Nash

informed Mr. Springle that she was pregnant and that, pursuant to Kuwait labor laws, she

intended to take 70 days of maternity leave and then return to her position. His conduct

became more hostile and abrasive thereafter.

       16.     Ms. Nash reported Mr. Springle’s hostile behavior in retaliation to her

discrimination claim and her announced pregnancy to Elizabeth Lemonds, a human

resources representative for Inverness, on October 13, 2017. At this initial phone meeting,

Ms. Lemonds promised that she would raise Ms. Nash’s concerns about discriminatory

denial of a housing allowance and retaliatory hostile treatment to Inverness’s upper

management. After seeking additional information a few weeks later, Ms. Lemonds

suddenly ceased communicating with Ms. Nash about her discrimination complaint.

       17.     In addition, thereafter Ms. Lemonds and Inverness refused to provide Ms.

Nash with contractually guaranteed medical insurance through the company’s insurance

plan. Per the terms of Ms. Nash’s International Agreement with Inverness, she was entitled

to participate in Inverness’s insurance plan and could enroll in the plan during benefits

enrolment, which occurred for Inverness in November each year. Ms. Nash requested the

information necessary to enroll in Inverness’s insurance program multiple times in

November 2017, but Ms. Lemonds and Inverness refused to provide Ms. Nash with the

necessary information and paperwork. As a result, Ms. Nash was not permitted to enroll in



                                                4
 Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 5 of 9 PageID# 5



the insurance program.

        18.     Inverness was also required under Ms. Nash’s International Agreement to

provide, at no cost to Ms. Nash, transportation to and from work. Inverness failed to do so,

but provided Mr. Paynter with this benefit.

        19.     The Company’s discriminatory and retaliatory conduct culminated on

January 25, 2018 when Ms. Nash was terminated without warning via a conference call

when she was thirty-five weeks pregnant.

        20.     After Ms. Nash’s termination, Inverness continued its discriminatory and

retaliatory conduct by refusing to provide Ms. Nash with the benefits to which she was

legally entitle. Inverness refused to pay for Ms. Nash’s transportation back to the United

States, although the transportation was contractually required by her International

Agreement. Inverness also refused to pay Ms. Nash three months’ severance pay, which

was required under Kuwait Labor Law and the terms of Ms. Nash’s International Agreement

which made Kuwait Labor Law applicable to her employment.

        21.     After Ms. Nash was terminated, she and her family also continued to suffer

other harm as a result of Inverness’s illegal contract. When Ms. Nash was terminated, she

was forced to return to the United Sates, as she no longer had a valid work VISA to remain

in Kuwait and Ms. Nash’s husband was forced to resign his position in Kuwait and return to

the United States with her.

                                           COUNT I
                              Discrimination in Violation of Title VII

        22.     Ms. Nash re-alleges and incorporates by reference paragraphs 1 through 21 as if

set forth fully herein.

        23.     Defendant, with the intent of discriminating against Ms. Nash on the basis of


                                                5
 Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 6 of 9 PageID# 6



sex, including her pregnancy, terminated Ms. Nash in violation of Title VII, refused to

provide her with a housing allowance, refused to provide her with the opportunity to

participate in the company’s medical insurance program as contractually guaranteed, refused

to provide her with transportation to work as contractually guaranteed, and refused to

provide her with her post-termination benefits, including three months’ severance under

Kuwait Labor Law and with transportation back to the United States.

       24.     Ms. Nash’s sex, including her pregnancy, were the motivating factors for the

foregoing conduct.

       25.     As a direct and proximate result of Defendant’s discriminatory conduct, Ms.

Nash has suffered and continues to suffer injury and damage in the form of lost back and

future wages and benefits of employment, emotional harm, mental anguish, anxiety, stress,

depression, lost earnings capacity, lost career and business opportunities and advancement,

damage to reputation, humiliation, and embarrassment.

       26.     Defendant engaged in said conduct intentionally, maliciously, wantonly,

oppressively, and/or with such recklessness and gross negligence as to evince a conscious

disregard for the rights of Ms. Nash.

      WHEREFORE, Plaintiff Corena Nash prays that the Court enter judgment against

Defendant and in her favor as follows:

              A.     Compensatory damages in an amount of not less than $500,000 for lost

       wages and other benefits of employment, emotional harm, pain and suffering, and

       reputational harm;

              B.     Punitive damages in an amount not less than $500,000;

              C.     Reasonable attorney’s fees and costs, pursuant to 42 U.S.C. § 2000e-



                                               6
 Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 7 of 9 PageID# 7



        5(k); and

               D.      Such other and further relief as the Court deems just and proper.

                                           COUNT II
                              Retaliation in Violation of Title VII

        27.     Ms. Nash re-alleges and incorporates by reference Paragraphs 1 through 21 as

if set forth fully herein.

        28.     Ms. Nash openly opposed, challenged, and reported sex discrimination on

several occasions, including by giving notice of her discrimination claim based on denial of

housing allowance to Mr. Springle and discrimination based on the denial of the housing

allowance and retaliatory hostile treatment by Mr. Springle to Ms. Lemonds.

        29.     After and as a direct and proximate result of Ms. Nash exercising his rights

under Title VII, the Defendant with the intent of retaliating against Ms. Nash, engaged in a

pattern of retaliatory behavior as described herein. As described above, Inverness:

                A.     Unfairly and unreasonably ostracized Ms. Nash and treated her

        hostility and abrasively;

                B.     Refused to provide Ms. Nash with contractually guaranteed

        transportation to work and the opportunity to participate in the company’s medical

        insurance program;

                C.     Terminated Ms. Nash’s employment;

                D.     Refused to provide Ms. Nash with the benefits which she was legally

        entitled to upon termination, including transportation back to the United States and

        three months’ severance pay.

        30.     Ms. Nash’s opposition to, challenges to, and reports of discriminatory

treatment were the motivating factors for the foregoing retaliatory conduct.


                                                7
 Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 8 of 9 PageID# 8



        31.    The foregoing conduct was designed to and was sufficient to discourage and

dissuade a reasonable person from pursuing or aiding in the EEO process or opposing,

challenging, or reporting discriminatory conduct. The conduct was so severe that it

ultimately resulted in Ms. Nash’s discharge and forced return to the United States.

        32.    As a direct and proximate result of the Company’s discriminatory conduct,

Ms. Nash has suffered and continues to suffer injury and damage in the form of past and

future loss of income and benefits of employment, lost career and business opportunities and

advancements, damage to reputation, humiliation, embarrassment, fear of job loss,

diminished self-confidence and self-worth, feelings of helplessness and hopelessness, fear

and concern for her future ability to earn a living, and emotional distress.

        33.    Due to the conscious, wanton, and or reckless disregard for Ms. Nash’s

protected rights and the severity of the Company’s conduct, Ms. Nash is entitled to punitive

damages.

        WHEREFORE, Plaintiff Corena Nash prays that the Court enter judgment against

Defendant and in her favor as follows:

        A.    Compensatory damages in an amount of not less than $ 500,000 for lost wages

and other benefits of employment, emotional harm, pain and suffering, and reputational

harm;

        B.    Punitive damages in an amount not less than $500,000;

        C.     Reasonable attorney’s fees and costs, pursuant to 42 U.S.C. § 2000e-5(k); and

        D.    Such other and further relief as the Court deems just and proper.




                                                 8
Case 1:19-cv-00835-LO-JFA Document 1 Filed 06/21/19 Page 9 of 9 PageID# 9



                                                   Respectfully submitted,



                                                   _______/S/_________________
                                                   Nicholas Hantzes, VSB # 23967
                                                   Michael Hall, VSB # 85481
                                                   HANTZES & ASSOCIATES
                                                   1749 Old Meadow Road, Suite 308
                                                   McLean, Virginia 22102
                                                   Tel: (703) 378-5000
                                                   Fax: (703) 448-4436
                                                   nhantzes@hantzeslaw.com
                                                   mhall@hantzeslaw.com
                                                   Counsel for Plaintiff


                                     DEMAND FOR JURY

 Plaintiff hereby demands a jury on all issues to which he is entitled to a jury.




                                                   _______/S/_________________
                                                   Nicholas Hantzes, VSB # 23967
                                                   Michael Hall, VSB # 85481
                                                   HANTZES & ASSOCIATES
                                                   1749 Old Meadow Road, Suite 308
                                                   McLean, Virginia 22102
                                                   Tel: (703) 378-5000
                                                   Fax: (703) 448-4436
                                                   nhantzes@hantzeslaw.com
                                                   mhall@hantzeslaw.com
                                                   Counsel for Plaintiff




                                               9
